DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 11/2/20.  Claims 1, 8, 15 and 21-37 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15 and 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15 have been amended to recite: “analyzing electronic health records of patients and generating a graph of linked healthcare providers including paths each indicating a series of corresponding linked healthcare providers encountering a same patient for a same medical condition in order of occurrence” 
The applicant’s specification fails to disclose a system and method generating a graph of linked healthcare providers “encountering a same patient.”   As understood by the Examiner, the original disclosure only describes the generation of a plurality of paths in which there is a common symptom, but there are no common patients.  (i.e.  the providers do not  encounter a same patient)  For example, in fig. 6 (the only drawing of an exemplary graph) the pathways of 3 separate patients (patients A, B, and C) are shown. (see also par. 32 of the PG-Pub)
Claims 21-37 inherit the deficiencies of their respective independent claims through dependency, and are therefore also rejected.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot. 
However, the amendments introduced by the Applicant have raised additional issues under 35 USC 112(a), which have been addressed in the rejection above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Pecora et al (US 20170061086 A1) discloses a system for reviewing patient records to use Clinial Nodal Addresses   (i.e. variables preselected by users to provide a set of clinically relevant patients) to track successful outcomes.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Rachel L. Porter/Primary Examiner, Art Unit 3626